 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.S.G. Extrusion Toolings, Inc. and Local Lodge No.82, International Association of Machinists andAerospace Workers, AFL-CIO. Case 7-CA-19690June 11, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on August 17, 1981, byLocal Lodge No. 82, International Association ofMachinists and Aerospace Workers, AFL-CIO(Union), and duly served on I.S.G. Extrusion Tool-ings, Inc. (Respondent), the General Counsel of theNational Labor Relations Board, by the Acting Re-gional Director for Region 7, issue a complaint onSeptember 30, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and (1), 8(d), and2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges that since on or about June 29,1981, Respondent has refused to bargain collective-ly with the Union as the exclusive bargaining rep-resentative of certain of its employees by unilateral-ly, and without prior notice to the Union, breach-ing its most recent bargaining agreement with theUnion. The breach has been manifested by Re-spondent's refusal and failure to make supplementalunemployment benefit (SUB) payments as mandat-ed by the bargaining agreement. The present con-troversy concerns only Respondent's productionand maintenance employees at its Troy, Michigan,facility. On October 10, 1981,1 Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.Thereafter, on December 15, counsel for theGeneral Counsel filed directly with the Board his"Motions to Transfer Case to the Board and forJudgment on the Pleadings." On December 21, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Judgment on thePleadings should not be granted and thereafter Re-spondent filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I All dates are in 1981 unless indicated otherwise.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Judgment on thePleadingsIn paragraph 11 of its answer, Respondentadmits that it has refused, and continues to refuse,to bargain collectively with the Union as the exclu-sive bargaining representative of certain of its em-ployees by unilaterally, and without prior notice tothe Union, breaching the terms of its bargainingagreement with the Union by refusing to makeSUB payments to its eligible employees. Neverthe-less, Respondent denies those portions of the com-plaint that charged that, by the above conduct, Re-spondent has violated Sections 8(a)(5) and (1) and8(d) of the Act. In its answer, Respondent sets upas its sole defense its filing, on June 29, of a peti-tion in bankruptcy under chapter XI of the UnitedStates Bankruptcy Act, and avers that, by filing thepetition, it is precluded "by operation of law" fromcomplying with the terms of its bargaining agree-ment with the Union.In response to the Board's Notice To ShowCause, Respondent further alleges that its Troy,Michigan, facility was closed and that its employ-ees were terminated in early June 1981. Subse-quently, Respondent filed a chapter XI petition forrelief and for the appointment of a debtor-in-pos-session. Respondent contends that its petition forreorganization was precipitated by the default in itsloan agreement with its secured lender, NorthwestAcceptance Corporation, not by an intent to evadeliability to its employees. Additionally, Respondentalleges that, on June 29, the Honorable GeorgeBrody, United States Bankruptcy Court for theEastern District of Michigan, appointed RobertScarnecchia, Respondent's vice president of fi-nance, as debtor-in-possession for Respondent. Re-spondent contends that the bankruptcy court orderprecludes the payment of any pre-bankruptcy peti-tion debt or obligation by the debtor-in-possessionwithout the specific authorization of the bankrupt-cy court. Since the obligation to make SUB pay-ments arose prior to the filing of its chapter XI pe-tition, Respondent contends that forced payment ofsuch a debt by the debtor-in-possession would be inderogation of the bankruptcy court order. Re-spondent avers that, because the Bankruptcy Codealters and modifies the contract, its good-faith com-pliance with the Bankruptcy Code alters its out-standing obligations under its bargaining agreementwith the Union.262 NLRB No. 7114 I.S.G. EXTRUSION TOOLINGS, INC.It is clear from the pleadings, including Re-spondent's answer and the response to the NoticeTo Show Cause, that there are no factual issuesoutstanding. Hence, we find that there is no triableissue requiring a hearing and, for the following rea-sons, we grant the General Counsel's Motion forJudgment on the Pleadings.The General Counsel argues that Respondent'sasserted defense to the unfair labor practicecharges has no merit; the General Counsel claimsthat the mere filing of a petition in bankruptcydoes not relieve Respondent of its obligation underthe bargaining agreement. Board law supports theGeneral Counsel's contention that bargainingagreements remain effective and binding, notwith-standing the appointment of a debtor-in-posses-sion.2We have held that an employer is not re-lieved of its obligation to bargain over the effectsof its decision to terminate operations merely be-cause it has become a debtor-in-possession underthe Bankruptcy Act, even if it believes itself to befinancially unable to meet the Union's bargainingdemands.3In any event, the Board is not deprivedof its jurisdiction or authority to process an unfairlabor practice complaint to final disposition uponthe adjudication of a respondent as a bankrupt.4Accordingly, we grant the Motion for Judgmenton the Pleadings.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT1.S.G. Extrusion Toolings, Inc., has been aMichigan corporation with its principal office andplace of business in Troy, Michigan, where it is en-gaged in the manufacture of tools for ferrous andnonferrous extrusion industries. During the fiscalyear ending December 31, 1980, a representativeperiod, Respondent, in the course and conduct ofits business as described above, purchased andcaused to be transported and delivered to its Troy,Michigan, plant goods and materials valued inexcess of $100,000, of which goods and materialsvalued in excess of $50,000 were transported anda See Jersey Juniors. Inc., 230 NLRB 329, 332 (1977). See also TruckDrivers Local Union No. 807, International Brotherhood of Teamsters v.The Bohack Corporation, 541 F.2d 312, 320 (2d Cir. 1976), cert. denied439 U.S. 825 (1978) (nothing that the Bankruptcy Act does not permit adebtor-in-possession to disregard obligations imposed by the Act.)Accord: Shopmen's Local Union No. 455, International Association ofBridge, Structural and Ornamental Iron Workers. AFL-CIO v. Kevin SteelProducts. Inc., 519 F.2d 68, 706 (2d Cir. 1975).3 Burgmeyer Bros, Inc., 254 NLRB 1027 (1981), and cases cited at fn. 6therein.4 M & M Transportation Co., Inc. Employer and Debtor-in-Possession, asubsidiary of Qualpeco Services. Inc., 239 NLRB 73, 75 (1978); W. T. GrantRegional Credit Center, 225 NLRB 881, fn. 1(1976).delivered to its plant in Troy, Michigan, directlyfrom points located outside the State of Michigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDLocal Lodge No. 82, International Associationof Machinists and Aerospace Workers, AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe record reveals that since on or about July 2,1979, and continuing to date, the Union has beenthe exclusive bargaining representative for pur-poses of collective bargaining for certain of Re-spondent's employees at Respondent's Troy, Michi-gan, facility. It further reveals that Respondent andthe Union were parties to a bargaining agreement,effective from July 10, 1979, through July 9, 1981,covering these employees. The bargaining agree-ment provides for the provision of SUB paymentsfor up to 1 year to eligible employees of Respond-ent who are on layoff due to a reduction in forceor as a result of a permanent shutdown of Re-spondent's plant. However, since on or about June29, 1981, Respondent has refused to make SUBpayments to its eligible employees. Based on theabove, we find that commencing on June 29, 1981,and continuing at all times thereafter to date, Re-spondent has breached its bargaining agreementwith the Union by refusing and failing to makeSUB payments to its eligible employees. By failingand refusing to do so, Respondent has acted, and isacting, in derogation of its statutory obligationunder Section 8(d), and therefore has violated, andis violating, Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act.Specifically, we have found that Respondent hasrefused and continues to refuse to bargain collec-tively with the Union, as the exclusive bargainingrepresentative of certain of Respondent's employ-ees,6by breaching its bargaining agreement withthe Union. The breach has been manifested by Re-spondent's refusal and failure to make SUB pay-ments to its eligible employees. We shall thereforeorder that Respondent make whole the employeesin th eappropriate unit by making all SUB pay-ments, as provided in its current bargaining agree-ment with the Union. Respondent and its debtor-in-possession will be required to preserve and, uponrequest, make available to authorized agents of theBoard all records necessary or useful in determin-ing compliance with the Order.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. I.S.G. Extrusion Toolings, Inc., is an employerengaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Local Lodge No. 82, International Associationof Machinists and Aerospace Workers, AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent has refused since on or about June29, and at all times thereafter, to bargain collective-ly with the above-named labor organization as theexclusive bargaining representative of Respondent'semployees in an appropriate unit by unilaterally,and without prior notice to the Union, breachingthe terms of its most recent bargaining agreementwith the Union. The breach has been manifested byRespondent's refusal and failure to make SUB pay-ments to its eligible employees. In so doing, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.4. By the aforesaid acts, Respondent has inter-fered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees inthe exercise of the rights guaranteed them ina All full-time and regular part-time production and maintenance em-ployees employed by Respondent at its facility located at 1387 Piedmont,Troy, Michigan, constitute an appropriate unit for collective-bargainingpurposes. The aforesaid unit excludes office clerical employees, profes-sional employees, guards and supervisors as defined in the Act.Section 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,I.S.G. Extrusion Toolings, Inc., Troy, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unilaterally, and without prior notice to theUnion, breaching the terms of its current bargain-ing agreement with the Union by refusing and fail-ing to make SUB payments to eligible employeesof Respondent.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.:(a) Pay all eligible employees the retroactiveSUB payments at the rates that they would havereceived but for Respondent's unfair labor prac-tices, such payment to continue henceforth for theterm delineated in its bargaining agreement withthe Union. Interest on all such sums shall be paidin the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977). See also Isis Plumbing& Heating Co., 138 NLRB 716 (1962).(b) Post at its plant located in Troy, Michigan,copies of the attached notice marked "Appendix."6Copies of said notice, on forms duly signed by Re-spondent's representative, shal be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees customarily are posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material. Alternatively, inthe event that Respondent has terminated its em-ployees at its plant in Troy, Michigan, it shall maila copy of the attached notice marked "Appendix"to each employee in the appropriate unit who was6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."116 I.S.G. EXTRUSION TOOLINGS, INC.employed by Respondent at such plant immediatelyprior to the cessation of its operations.7(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I In its response to the Notice To Show Cause, Respondent allegesthat its Troy, Michigan, facility was closed and that its employees wereterminated in early June 1981. The General Counsel has neither con-firmed nor denied this assertion and it impossible to ascertain from therecord the current status of Respondent's employees and operations. Wetherefore include an alternative provision for the mailing of copies of thenotice, in the event that a shutdown has been effectuated, so as to ensurethe receipt of notice by Respondent's eligible employees.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentspace Workers, AFL-CIO, breach the termsof our most recent bargaining agreement withthe Union by refusing and failing to make sup-plemental unemployment benefit (SUB) pay-ments to our eligible employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL pay all eligible employees the ret-roactive supplemental unemployment benefitpayments, with interest, at the rates that theywould have received but for our unfair laborpractices, such payments to continue hence-forth for the term delineated in our bargainingagreement with the Union.I.S.G. EXTRUSION TOOLINGS, INC.WE WILL NOT unilaterally, and withoutprior notice to Local Lodge No. 82, Interna-tional Association of Machinists and Aero-117